Per Curiam.

The respondent violated the terms of a written escrow agreement and converted' to his own use moneys deposited with him. He has since repaid the money and in view- of this and other extenuating circumstances we limit the punishment to a suspension for six months, with leave to apply for reinstatement at the. expiration of that term upon proof of his compliance with the conditions incorporated'in the order.
Martin, P. J., Townley, Untermyer, Dore and Callahan, JJ., concur.
Respondent suspended for six months.